Title: To George Washington from Samuel Powel, 5 July 1785
From: Powel, Samuel
To: Washington, George



Sir
Philadelphia July 5. 1785

The Society for promoting Agriculture, lately established in this City, having done themselves the Honor of electing you a corresponding Member, have charged me with the Care of communicating the same to you. It is with particular Pleasure that I fulfill this Injunction, & doubt not that you, after having so eminently contributed to the Establishment of the Independence of our Country in the Field, will, chearfully, become a Member of a Society whose Views are solely directed to the Increase of it’s Advantages, by cultivating one of the most usefull Arts of Peace.
In Conformity to the Directions of the Society, I have enclosed its Address to the public, & also a summary View of a Course of Crops &ca written by a Mr Bordely of Maryland. I have the Honor to be Sir Your most obedt humble Servt

Samuel Powel

